DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claim 1 has been amended. No claims have been added or canceled. Claims 1-20 are presented for the Examination and remain pending in the application. 
Examiner note
The Examination of this application is made based on the claim set filed on 10/26/2021 because the amendment after final has not been entered yet. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      For example, claim 1 recites “a plurality of computing devices” and then recites “the computing device”.  Thus, it is uncertain as to which computing device is intended.  The Examiner believes that the Applicant meant that each computing device that has a corresponding file to utilize, but the claim is not written that way. Please clarify. See. MPEP 2173.05(e) which states “Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”  
     Dependent claims 2-8 are also rejected due to their dependency on independent claim 1.

Claim 3 recites the term “the first proper subset” in line 2 in the limitation. However, there is no a term “a first proper subset” nowhere in claim 1 where claim 3 is depending. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US. Pub. No. 2006/0112143 A1, hereinafter Subramanian) in view of Chang et al.  (US. Pat. No. 8,650,283 B1, hereinafter Chang).


Regarding claim 1. 
          Subramanian teaches a method comprising: storing a digital media file on a source device associated with a distributed network, the digital media file being associated with a set of subscribers (Subramanian teaches in Para. [0121] the media files stored in 111-117 of Fig. 1 devices and then the populated media file in the system process 643 is used to disseminate the media file 175 and teaches in Para. [0134] that the accessing the media file from a particular media files component of the source nodes, by using the pull media file through network nodes 131-133 and makes it accessible to subscribers after as narrated in Para. [0152]); Subramanian also teaches about providing to each of a plurality of computing devices associated with the set of subscribers via the distributed network in response to storing the digital media file on the source device (Subramanian teaches in Fig. 1 elements 111-117 devices used to store media files and Para. [0152] teaches the user may require that the media file be pushed out to the appropriate subscribers. Also, the user may set a certain time at which the pushing should be repeated (such as every day or every hour, etc.). The publish media file process 612 (851) checks to see the receivers (e.g., device nodes 111-117) that have matching subscriptions and further the push media file to receiving nodes process 645 (852) sends out the media file 175 which is stored in the device node 111-117 as narrated in Para. [0152]). But, Subramanian does not explicitly teach providing a file representing the digital media file, teach of the plurality of computing devices storing a media player application and utilizing the file representing the digital media file at the media player application stored on each of the plurality of computing devices to provide the digital media file to the computing device.  
       However, Chang teaches providing a file representing the digital media file teach of the plurality of computing devices storing a media player application (note that as per Applicant’s disclosure Para. [0020], [0030]-[0032] and claim 2 “the file representing the digital media file” is a torrent file and thus, Chang teaches in [Col. 11, lines 22-25] if the address information is a link to a torrent file, the media player/downloader device may download the torrent file (e.g., using HTTP, over the Internet)), and utilizing the file representing the digital media file at the media player application stored on each of the plurality of computing devices to provide the digital media file to the computing device (Chang teaches in [Col. 11, lines 18-28] using the torrent file, the media player/downloader device may download the torrent file (e.g., using HTTP, over the Internet) and the system 200 sends the determined address information for the content file to the media player/downloader device (310). For example, a torrent file associated with the content file or a link to a torrent file associated with the content file may be sent to the media player/downloader device).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Chang by providing a media player or a downloader device to utilize the torrent file associated with the content file ([Col. 11, lines 18-28]) into the teachings of Subramanian invention. One would have been motivated to do so recommend future digital file that are more relevant to a secondary user at various times of day, customize user experiences and ensure efficient and relevant content delivery based on information received from user selections.
Regarding claim 2.
Subramanian in view of Chang further teaches wherein providing the file representing the digital media file to each of the plurality of computing devices comprises: establishing a torrent file representing the digital media file in response to storing the digital media file on the source device (Subramanian teaches in Para. [0121] about the digital media file storing process and about a source device and McKenzie also teaches about the utilization ), providing one of the torrent file and a magnet link representing the torrent file to each of the plurality of computing devices via the distributed network (Chang teaches in [Col. 11, lines 22-25] if the address information is a link to a torrent file, the media player/downloader device may download the torrent file (e.g., using HTTP, over the Internet)); 
       utilizing the one of the torrent file and a magnet link representing the torrent file at the media player application stored on each of a first proper subset of the plurality of computing devices to provide the item of digital media content from the source device to each of the first proper subset of the plurality of computing devices via the distributed network (Chang teaches in [Col. 11, lines 18-28] using the torrent file, the media player/downloader device may download the torrent file (e.g., using HTTP, over the Internet) and the system 200 sends the determined address information for the content file to the media player/downloader device (310). For example, a torrent file associated with the content file or a link to a torrent file associated with the content file may be sent to the media player/downloader device and further teaches to distribute the requested torrent file to different networks (i.e., distributed networks as narrated in [Col. 11, lines 37-53]); and 
       utilizing the one of the torrent file and the magnet link at the media player application stored on each of a second proper subset of computing devices to provide the digital media file from one or more of the first proper subset of computing devices to each of the second proper subset of computing devices (Chang teaches in [Col. 26, lines 53-60] about the magnetic disk and also teaches in [Col. 11, lines 18-28] using the torrent file, the media player/downloader device may download the torrent file (e.g., using HTTP, over the Internet) and the system 200 sends the determined address information for the content file to the media player/downloader device (310). For example, a torrent file associated with the content file or a link to a torrent file associated with the content file may be sent to the media player/downloader device and further teaches to distribute the requested torrent file to different networks (i.e., distributed networks as narrated in [Col. 11, lines 37-53]).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Martin by providing a system of using digital torrent and magnet disk ([Col. 26, lines 53-60] and [Col. 11, lines 37-53]) into the teachings of Subramanian invention. One would have been motivated to do so since this method involves identifying a torrent identifier for a torrent file being associated with content to be processed at the computing device. The torrent identifier is used to search a data store having data indicating characteristics of the content associated with the torrent file, for locating the data indicating characteristics of the content associated with the torrent file in the data store and thus helps provide improved method for harmful file rating and screening in online file transfers in an efficient manner.
Regarding claim 3. 
       Subramanian in view of Chang further teaches wherein the file representing the digital media file is utilized at the media player application stored on a given one of the first proper subset of computing devices without input from an associated subscriber of the plurality of subscribers (Subramanian teaches in Para. [0121] the media files stored in 111-117 of Fig. 1 devices and then the populated media file in the system process 643 is used to disseminate the media file 175 (i.e., this indicates that the media file is stored in a media file component without input from the subscribers, and teaches in Para. [0134] that the accessing the media file from a particular media files component of the source nodes, by using the pull media file through network nodes 131-133 and makes it accessible to subscribers as narrated in Para. [0152] and further Chang teaches in [Col. 11, lines 18-28] using the torrent file, the media player/downloader device may download the torrent file (e.g., using HTTP, over the Internet).).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Chang providing a media player or a downloader device to utilize the torrent file associated with the content file ([Col. 11, lines 18-28])  into the teachings of Subramanian invention. One would have been motivated to do so since this method enables providing a tool that enables digital file writers to efficiently solicit and analyze listener feedback during digital file writing process and thus helps to improve users experience.
Regarding claim 7.  
        Subramanian in view of Chang further teaches wherein the digital media file includes a first item of digital media content and a second item of digital media content, and utilizing the file representing the item of digital media content at the media player application at a given computing device comprises simultaneously displaying each of the first item of digital media content and the second item of digital media content via the media player application (Subramanian teaches about the media or digital media files which includes different items such as, movies, software, games, e-books, etc. (i.e., first and second item of digital media files as narrated in Para. [0031] and Subramanian further teaches in Para. [0131] the system 100 simultaneously receives the medial file component from multiple senders, each of which has the media file component. Note that while the system receives different media files from multiple senders, it shows how the system simultaneously displaying each of the first item) and further, Chang teaches in [Col. 11, lines 18-28] using the torrent file, the media player/downloader device may download the torrent file (e.g., using HTTP, over the Internet) and the system 200 sends the determined address information for the content file to the media player/downloader device (310). For example, a torrent file associated with the content file or a link to a torrent file associated with the content file may be sent to the media player/downloader device).  
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Chang by providing a system of using the torrent file, the media player/downloader device may download the torrent file (e.g., using HTTP, over the Internet) ([Col. 11, lines 18-28]) into the teachings of Subramanian invention. One would have been motivated to do so in order to provide enhanced information sharing across the world, giving people much greater access to digital file and data, allowing that information to circulate much faster.

Claims 4 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Chang further in view of Park (US. Pub. 2009/0138109 A1, hereinafter Park).

Regarding claim 4. Subramanian in view of Chang teaches the method of claim 1. 
             Subramanian in view of Chang teaches wherein the media player application is configurable by a given subscriber to provide a predetermined condition (Subramanian teaches in Para. [0151] about setting a conditions, restrictions, rights and payment information for viewing by other parties, which is entered using the publish media file process 612 (840) and is accordingly modified via the update media file vector process 622 (850) and further teaches that a delete media file process 613 modifies the media file vector, using an update media file vector, and sets off a flag that prevents a media file from being sent to any of the subscribing nodes as narrated in Para. [0105] and further Chang teaches in [Col. 11, lines 18-28] using the torrent file, the media player/downloader device may download the torrent file (e.g., using HTTP, over the Internet).). But, Subramanian in view of Chang does not explicitly teach wherein, the media player application automatically deleting the digital media file when the condition is met. 
      However, Park teaches wherein, the media player application automatically deleting the digital media file when the condition is met (Park teaches in Para.[0009]  the method of controlling a multimedia playing apparatus, and which includes storing multi-media data files in a storage unit of the apparatus, determining whether each of the data files is playable or unplayable, and automatically deleting unplayable data files (i.e., automatically deleting when the condition is met)).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Park by providing a technique that automatically deleting the media or data files when they are not in use ([0009]) into the teachings of Subramanian in view of Chang invention. One would have been motivated to do so in order to determine whether each data file is playable or unplayable and to automatically delete the unplayable data files without user intervention, so that the memory of the apparatus is free from unplayable data files, thus increasing the available space on the memory. The apparatus allows a user to download different types of music or video files.
Regarding claim 6. 
          Subramanian further teaches monitoring, at the media player application stored on each of the plurality of computing devices, a time at which each of the set of subscribers access the digital media file (Subramanian teaches in Para. [0121] populate media file in system process 643 is used to disseminate the media file 175 and makes it accessible to subscribers), wherein the predetermined condition is a passage of a predetermined period of time since one of the time at which a given subscriber of the set of subscribers accessed the digital media file, a time at which a given subscriber of the set of subscribers first accessed the digital media file, and a time at which the digital media file was stored on the computing device (Subramanian teaches in Para. [0121] the dissemination is scheduled to occur at a time when network traffic is lighter. The populate media file in system process 643 may be used to store media files out in network nodes 131-133, as opposed to devices nodes 1111-117, thereby leveraging the vast amounts of storage that is available in a distributed system 100).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Chang further in view of Jain et al. (US. Pub. No. 2020/0394053 A1, hereinafter Jain).

Regarding claim 5. Subramanian in view of Chang teaches the method of claim 4. 
           Subramanian in view of Chang teaches bout the media player and a predetermine condition but, does not explicitly teach wherein the media player application is configured to monitor available disk space on an associated one of the plurality of computing devices and the predetermined condition is a determination that the available disk space of the associated computing device has fallen below a threshold value.
         However, Jain wherein the media player application is configured to monitor available disk space on an associated one of the plurality of computing devices and the predetermined condition is a determination that the available disk space of the associated computing device has fallen below a threshold value (Jain teaches in Para. [0010] detecting that free space available on a disk of the computing device has fallen below a defined threshold and the service 300 can query the operating system to identify the current amount of free space on disk 100 and compare it to an administrator-defined low disk threshold in configuration files 301 as narrated in Para. [0064]).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Jain by providing a system of control lining or detecting free space on a hard disk and the lowest threshold ([0010] and [0064]) into the teachings of Subramanian in view of Chang invention. One would have been motivated to do and thus, the administrative burden relating to the installation of updates on thin clients can be greatly reduced. Offloading can be performed to ensure that thin clients can have sufficient disk space to install an update when the update is deployed.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Chang further in view Bilinski et al. (US. Pub. No. 2017/0277376 A1, hereinafter Bilinski).

Regarding claim 8. Subramanian in view of Chang teaches the method of claim 7.
         Subramanian in view of Chang does not explicitly teach monitoring a first playback position, associated with the first item of digital media content, at the media player application; monitoring a second playback position, associated with the second item of digital media content, at the media player application; and altering the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value.
      However, Bilinski teaches monitoring a first playback position, associated with the first item of digital media content, at the media player application (Bilinski teaches in Para. [0008] that the receiving an indication that the media content item is to be played back and determining “monitoring” a first playback position in the media content item based on the first timestamp, and further teaches in Para. [0040] that a user in response to receiving event at a media player application, a video streaming application, a video conferencing application and so on);
          monitoring a second playback position, associated with the second item of digital media content, at the media player application (Bilinski teaches in Para. [0009] that the system comprises determining “monitoring” a second playback position in the media content item based on the second timestamp and further teaches in Para. [0040] that a user in response to receiving event at a media player application, a video streaming application, a video conferencing application and so on); and 
         altering the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value (Bilinski teaches in Para. [0009] causing “altering” the media content item to be presented based on the first playback position and the second playback position based on different timestamp which is equivalent to “a time difference” and further teaches in Para. [0070] that the playback position timestamp corresponds to the second most recent user event, a user event with a duration greater than a predetermined threshold).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of determining “monitoring” and causing “altering” the playback positions based on different timestamps ([0009], [0040] and [0070]) of Bilinski into the teachings of Subramanian in view of Chang invention. One would have been motivated to do so in order to avoid missing a portion of the media content by such an interruption and provide an option to the user to rewind the media content one or more times to locate a desired playback position to resume playback of the missed media content in an efficient manner.
   Regarding claim 20. 
         Subramanian teaches a method comprising: storing first and second items of digital media content on a source device associated with a distributed network, the first and second items of digital media content being associated with a set of subscribers (Subramanian teaches in Para. [0121] the media files stored in 111-117 of Fig. 1 devices and then the populated media file in the system process 643 is used to disseminate the media file 175 and teaches in Para. [0134] that the accessing the media file from a particular media files component of the source nodes, by using the pull media file through network nodes 131-133 and makes it accessible to subscribers after as narrated in Para. [0152]); 
       providing the distributed network in response to storing the first and second items of digital media content on the source device, each of the plurality of computing devices storing a media player application (Subramanian teaches in Fig. 1 elements 111-117 devices used to store media files and Para. [0152] teaches the user may require that the media file be pushed out to the appropriate subscribers. Also, the user may set a certain time at which the pushing should be repeated (such as every day or every hour, etc.). The publish media file process 612 (851) checks to see the receivers (e.g., device nodes 111-117) that have matching subscriptions and further the push media file to receiving nodes process 645 (852) sends out the media file 175 which is stored in the device node 111-117 as narrated in Para. [0152]); 
       receiving a predetermined condition at the given computing device from an associated subscriber via a user interface (Subramanian teaches in Para. [0121] the dissemination is scheduled to occur at a time when network traffic is lighter. The populate media file in system process 643 may be used to store media files out in network nodes 131-133, as opposed to devices nodes 1111-117, thereby leveraging the vast amounts of storage that is available in a distributed system 100); and
      (Subramanian also teaches about simultaneously providing the first and second items of digital media content to a display of a given computing device of the set of computing devices via the media player application associated with the given computing device; monitoring each of a first playback position, associated with the first item of digital media content, and a second playback position, associated with the second item of digital media content at the media player application associated with the given computing device (Subramanian teaches the digital media files which includes different items such as, movies, software, games, e-books, etc. (i.e., first and second item of digital media files as narrated in Para. [0031] and Subramanian further teaches in Para. [0131] that the system 100 simultaneously receives the medial file component from multiple senders, each of which has the media file component and Subramanian also teaches in Para. [0055] a network interface card, a wireless network interface or other well-known interface device, such as those used for coupling to Ethernet, token ring, or other types of networks). But, Subramanian does not use the term “media player” and does not explicitly teach a file representing the first and second items of digital media content to each of a plurality of computing devices associated with the set of subscribers via utilizing the file representing the item of digital media content at the media player application stored on each of a set of computing devices associated with the set of subscribers to provide the first and second items of digital media content to the set of subscribers, wherein utilizing the file representing the item of digital media content at the media player application is performed at each of the set of computing devices without input from an associated subscriber of the set of subscribers. 
       However, Chang teaches the term “media player” and a file representing the first and second items of digital media content to each of a plurality of computing devices associated with the set of subscribers via utilizing the file representing the item of digital media content at the media player application stored on each of a set of computing devices associated with the set of subscribers to provide the first and second items of digital media content to the set of subscribers (note that as per Applicant’s disclosure Para. [0020], [0030]-[0032] and claim 2 “the file representing the digital media file” is a torrent file and thus, Chang teaches in [Col. 11, lines 22-25] if the address information is a link to a torrent file, the media player/downloader device (i.e., they have similar function as of the claimed “media player”) may download the torrent file (e.g., using HTTP, over the Internet)), wherein utilizing the file representing the item of digital media content at the media player application is performed at each of the set of computing devices without input from an associated subscriber of the set of subscribers (Chang teaches in [Col. 11, lines 18-28] using the torrent file, the media player/downloader device may download the torrent file (e.g., using HTTP, over the Internet) and the system 200 sends the determined address information for the content file to the media player/downloader device (310). For example, a torrent file associated with the content file or a link to a torrent file associated with the content file may be sent to the media player/downloader device).  
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of Chang by providing a media player or a downloader device to utilize the torrent file associated with the content file ([Col. 11, lines 18-28]) into the teachings of Subramanian invention. One would have been motivated to do so recommend future digital file that are more relevant to a secondary user at various times of day, customize user experiences and ensure efficient and relevant content delivery based on information received from user selections.
      Subramanian in view of Chang does not explicitly teach altering the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value; and deleting the first and second items of digital media content from the given computing device when the predetermined condition is met. 
       However, Bilinski teaches altering the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value (Bilinski teaches in Para. [0009] causing “altering” the media content item to be presented based on the first playback position and the second playback position based on different timestamp which is equivalent to “a time difference” and further teaches in Para. [0070] that the playback position timestamp corresponds to the second most recent user event, a user event with a duration greater than a predetermined threshold); and 
       deleting the first and second items of digital media content from the given computing device when the predetermined condition is met (Bilinski teaches in Para. [0112] certain data can be treated in one or more ways before it is stored or used, so that personally identifiable information is removed).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bilinski by providing the method of monitoring and causing altering the playback positions based on different timestamps and removing certain data files ([0009], [0070] and [0112]) of Bilinski into the teachings of Subramanian in view of Chang invention. One would have been motivated to do so in order to avoid missing a portion of the media content by such an interruption and provide an option to the user to rewind the media content one or more times to locate a desired playback position to resume playback of the missed media content in an efficient manner.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Bilinski.
Regarding claim 9. 
            Subramanian teaches a system for providing media content, comprising: a source device storing first and second items of digital media content (Subramanian teaches about the media or digital media files which includes different items such as, movies, software, games, e-books, etc. (i.e., first and second item of digital media files as narrated in Para. [0031] and Subramanian further teaches in Para. [0131] the system 100 simultaneously receives the medial file component from multiple senders, each of which has the media file component. Note that while the system receives different media files from multiple senders, it shows how the system simultaneously displaying each of the first item); and a computing device comprising: a network interface configured to receive the first and second items of digital media content from the source device via a network connection (Subramanian teaches in Para. [0055] a network interface card, a wireless network interface or other well-known interface device, such as those used for coupling to Ethernet, token ring, or other types of networks); and 
             Subramanian does not explicitly teach a media player configured to simultaneously provide the first and second items of digital media content to a display of the computing device, the media player comprising a synchronization component that monitors a first playback position, associated with the first item of digital media content, and a second playback position, associated with the second item of digital media content, and alters the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value.
       However, Bilinski teaches a media player configured to simultaneously provide the first and second items of digital media content to a display of the computing device (Bilinski teaches in Para. [0008] that the receiving an indication that the media content item is to be played back and determining “monitoring” a first playback position in the media content item based on the first timestamp, and further teaches in Para. [0040] that a user in response to receiving event at a media player application, a video streaming application, a video conferencing application and so on), the media player comprising a synchronization component that monitors a first playback position, associated with the first item of digital media content, and a second playback position, associated with the second item of digital media content (Bilinski teaches in Para. [0009] that the system comprises determining “monitoring” a second playback position in the media content item based on the second timestamp and further teaches in Para. [0040] that a user in response to receiving event at a media player application, a video streaming application, a video conferencing application and so on), and alters the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value (Bilinski teaches in Para. [0009] causing “altering” the media content item to be presented based on the first playback position and the second playback position based on different timestamp which is equivalent to “a time difference” and further teaches in Para. [0070] that the playback position timestamp corresponds to the second most recent user event, a user event with a duration greater than a predetermined threshold).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of determining “monitoring” and causing “altering” the playback positions based on different timestamps ([0009], [0040] and [0070]) of Bilinski into the teachings of Subramanian invention. One would have been motivated to do so in order to avoid missing a portion of the media content by such an interruption and provide an option to the user to rewind the media content one or more times to locate a desired playback position to resume playback of the missed media content in an efficient manner.

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Bilinski further in view of Grosz et al. (US. Pat. No. 8,935,322 B1, hereinafter Grosz).

Regarding claim 10. Subramanian in view of Bilinski teaches the system of claim 9.
            Subramanian in view of Bilinski does not explicitly teach wherein the media player is configured to provide the first item of digital media content to the display in a form that is not visible to a user of the computing device.
          However, Grosz teaches wherein the media player is configured to provide the first item of digital media content to the display in a form that is not visible to a user of the computing device (Grosz teaches in [Col. 6, lines 18-21, lines 25-39 and 44-53] that the a user interface which is a graphical user interface in a display of a computer screen is provided to transfer and display the digital media contents outside the visibility area of user interface device. Note that outside the visibility area is equivalent to “the display in a form that is not visible”).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a technique of displaying digital media content outside the visibility area ([Col. 6, lines 18-53]) of Grosz into the teachings of Subramanian in view of Bilinski invention. One would have been motivated to do so in order to provide for a user to select the original media files for an upload at a workspace of a user-device, and hence ensures identifying the poor images in the photo set automatically by performing the image analysis on the client-side and removes the photos that are not adequate or properly focused, and also chooses the correct photos in an efficient manner.

Regarding claim 11. 
       Subramanian further teaches wherein the first and second items of digital media content are stored in a local storage of the computing device, and the media player provides the first and second items of digital media content to the display from the local storage as respective media streams from the local storage (the Examiner has interpreted the term “local storage” based on ordinary and customary meaning as a hard-disk drive which is a data storage device used for storing and retrieving digital information and thus, Subramanian teaches in Para. [0028] any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories, random access memories, EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions and further teaches about the media or digital media files which includes different items such as, movies, software, games, e-books, etc. (i.e., first and second item of digital media files as narrated in Para. [0031] and Subramanian further teaches in Para. [0131] that the system 100 simultaneously receives the medial file component from multiple senders, each of which has the media file component).
Regarding claim 12. 
        Subramanian in view of Bilinski further teaches the media player comprising a playback management component configured to select one of the first and second items of digital media content according to respective properties of the first and second items of digital media content and prioritize the selected one of the first and second items of digital media content in providing the first and second items of digital media content to the display, such that a resource associated with the computing device is used preferentially for the selected one of the first and second items of digital media content (Subramanian teaches in Para. [0006] the distribution of digital media, relates to the process by which media owners find potential audiences, and media consumers learn about interesting media. In the case of Hollywood movie content, the media owners usually spend enormous amounts of money to advertise their content and Bilinski also teaches in Para. [0056] creating playback options, generating an aggregated snippet of media content, etc. to select a predetermined number of user events based on the ranking (e.g., the top 3 user events)).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of creating a playback option to the user ([0056]) of Bilinski into the teachings of Subramanian invention. One would have been motivated to do so in order to the client application can rank multiple detected user events based on the distraction indicators associated with the user events and can select a predetermined number of user events based on the ranking to prioritize the media content in an efficient manner.
Regarding claim 13. 
              Subramanian teaches wherein the network interface is configured to receive the first and second items of digital media content from the source device via a distributed network (Subramanian teaches about digital media files which includes different items such as, movies, software, games, e-books, etc. (i.e., first and second item of digital media files as narrated in Para. [0031] and Subramanian further teaches in Para. [0131] that the system 100 simultaneously receives the medial file component from multiple senders, each of which has the media file component and Subramanian also teaches in Para. [0055] a network interface card, a wireless network interface or other well-known interface device, such as those used for coupling to Ethernet, token ring, or other types of networks).
Regarding claim 14. 
            Subramanian teaches wherein the first and second items of digital media content are received indirectly from the source device via a peer-to-peer network (Subramanian teaches in Para. [0051] one or more of device nodes 111-117 may be wireless devices. System 100 may be a peer-to-peer network, as well).
Regarding claim 15.  
           Subramanian teaches wherein the first and second items of digital media content are provided to the display as media streams, such that the media player provides the first and second items of digital media content to the display as the first and second items of digital media content are received at the network interface (Subramanian teaches in Para. [0056] each device node 111-117 may be a collection of devices. For example, in a home networking environment a personal media server stores media that is streamed via a home media network to a display device. The home network may be local private network that is separate from the Internet and further teaches in Para. [0055] about a network interface card, a wireless network interface or other well-known interface device, such as those used for coupling to Ethernet, token ring, or other types of networks).
Regarding claim 16. 
          Subramanian in view of Bilinski further teaches  the media player comprising a playback management component configured to select one of the first and second items of digital media content according to respective properties of the first and second items of digital media content and prioritize the selected one of the first and second items of digital media content in receiving the first and second items of digital media content, such that a resource associated with one of the network connection and the computing device is used preferentially for the selected one of the first and second items of digital media content (Subramanian teaches in Para. [0006] the distribution of digital media, relates to the process by which media owners find potential audiences, and media consumers learn about interesting media. In the case of Hollywood movie content, the media owners usually spend enormous amounts of money to advertise their content and Bilinski also teaches in Para. [0056] creating playback options, generating an aggregated snippet of media content, etc. to select a predetermined number of user events based on the ranking (e.g., the top 3 user events)).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of creating a playback option to the user ([0056]) of Bilinski into the teachings of Subramanian invention. One would have been motivated to do so in order to the client application can rank multiple detected user events based on the distraction indicators associated with the user events and can select a predetermined number of user events based on the ranking to prioritize the media content in an efficient manner.
Regarding claim 17.  
        Subramanian in view of Bilinski further teaches wherein the properties of the first and second items of digital media content comprise one or more of a size of each of the first and second items of digital media content, a bit rate of each of the first and second items of digital media content, a duration of each of the first and second items of digital media content, and a position across a combined duration of the first and second items of digital media content for which each of the first and second items of digital media content contain content for display (Subramanian teaches in Para. [0083] a media file vector is a set of attributes that describe the particular media file 175. Some examples of such attributes are size, play length, bit rate, title, genre, user generated tags, and user ratings and Subramanian further teaches in Para. [0056] each device node 111-117 may be a collection of devices. For example, in a home networking environment a personal media server stores media that is streamed via a home media network to a display device.  Bilinski also teaches in Para. [0009] causing “altering” the media content item to be presented based on the first playback position and the second playback position based on different timestamp which is equivalent to “a time difference” and further teaches in Para. [0070] that the playback position timestamp corresponds to the second most recent user event, a user event with a duration greater than a predetermined threshold).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of determining “monitoring” and causing “altering” the playback positions based on different timestamps ([0009], [0040] and [0070]) of Bilinski into the teachings of Subramanian invention. One would have been motivated to do so in order to avoid missing a portion of the media content by such an interruption and provide an option to the user to rewind the media content one or more times to locate a desired playback position to resume playback of the missed media content in an efficient manner.
Regarding claim 18. 
               Subramanian teaches wherein the resource associated with one of the network connection and the computing device comprises one of a bandwidth of the network connection, disk read speed, a processing capacity of the computing device, and a memory of the computing device (        Subramanian teaches in Para. [0066] the speed/capacity of connection and further teaches in Para. [0151] the network as and when the appropriate level of bandwidth is available to the device node 111-117).
Regarding claim 19. 
        Subramanian in view of Bilinski teaches wherein the playback management component is configured to select the one of the first and second items of digital media content dynamically, such that the selected one of the first and second items of digital media content is the first item of digital media content at a first time in the display of the first and second items of digital media content and the second item of digital media content at a second time in the display of the first and second items of digital media content (Subramanian teaches about digital media files which includes different items such as, movies, software, games, e-books, etc. (i.e., first and second item of digital media files as narrated in Para. [0031] and Subramanian further teaches in Para. [0131] that the system 100 simultaneously receives the medial file component from multiple senders, each of which has the media file component and Subramanian also teaches in Para. [0055] a network interface card, a wireless network interface or other well-known interface device, such as those used for coupling to Ethernet, token ring, or other types of networks and Bilinski also teaches in ¶ [0056] creating playback options, generating an aggregated snippet of media content, etc. to select a predetermined number of user events based on the ranking (e.g., the top 3 user events)).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of creating a playback option to the user ([0056]) of Bilinski into the teachings of Subramanian invention. One would have been motivated to do so in order to the client application can rank multiple detected user events based on the distraction indicators associated with the user events and can select a predetermined number of user events based on the ranking to prioritize the media content in an efficient manner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 dated 09/01/2022 have been considered and the previous final rejection has been withdrawn and a new ground of rejection is made in view of Subramanian, Chang, Jain, Park and Blinisk and thus, the arguments are moot because the arguments do not apply to the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/ZI YE/Primary Examiner, Art Unit 2455